On order of the Court, the application for leave to appeal the April 25, 2017 judgment of the Court of Appeals is considered. We DIRECT the Lenawee County Prosecutor to answer the application for leave to appeal within 28 days after the date of this order, addressing whether the trial court erred in assigning 10 points to Offense Variable 19 (interference with the administration of justice) on the basis of the defendant's relocation to Mississippi eight months after the offense and two months before the victim disclosed the offense to police. See People v. Hershey , 303 Mich. App. 330, 844 N.W.2d 127 (2013).
The application for leave to appeal remains pending.